Title: From Thomas Jefferson to Francis Eppes, 26 June 1775
From: Jefferson, Thomas
To: Eppes, Francis


                    
                        [De]ar Sir
                        Philadelphia June 26. 1775.
                    
                    You will before this have heard that the war is now heartily entered into, without a prospect of accomodation but thro’ the effectual interposition of arms. General Gage has received considerable  reinforcements, tho’ not to the [wh]ole amount of what was expected. There has lately been an action at the outlet of the town of Boston. The particulars we have not yet been able to get with certainty. The event however was considerably in our favor as to the numbers killed. Our account sais we had between 40 and 70 killed and 140. wounded. The enemy had certainly 500. wounded and the same account supposes that number killed; but judging from the proportion of wounded and slain on our part, they should not have perhaps above [200 killed. This] happened on Saturd[ay, and] on Monday when the express came away the provincials had began to make another attack. Washington set out from here on Friday last as Generalissimo of all the Provincial troops in North-America. Ward and Lee are appointed major Generals, and Gates Adjutant. We are exceedingly anxious till we hear of their arrival at Boston, as it is evident to every one that the provincial encampment is the most injudicious that can possibly be conceived. For the sole purpose of covering two small towns near Boston they have encamped so near the line of the ministerial army that the centries may converse. Gage too being well fortified is in little danger of an attack from them, while their situation is such that he may attack them when he pleases, and if he is unsuccesful they cannot pursue him a foot scarcely, on account of the ships and floating batteries bearing on the neck of Boston. If no evil arises from this till General Washington arrives we may expect to hear of his withdrawing the provincial troops to a greater distance. The Congress have directed 20,000 men to be ra[ised] and hope by a vigorous campaign to dispose our enemies to treaty. Governor Carleton has been spiriting up the Canadian Indians to fall on our back settlements but this we hope will be prevented. Governor Skeene appointed [to] take charge of the fortresses on [the] lakes was intercepted here, and as we had already taken poses[sion] of those fortifications and provided a governor there was no occasion for him to proceed. He is now therefore our prisoner. My best affections attend Mrs. Eppes and family, and am Dr. Sir Your friend & servt,
                    
                        Th: Jefferson
                    
                